*156ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that GEORGE W. PRESSLER of EAST BRUNSWICK, who was admitted to the bar of this State in 1971, be publicly reprimanded and required to pay $8,802.15 in improperly retained interest on trust accounts to the IOLTA fund for having violated RPC 1.15(a) (negligent misuse of client trust funds and negligent retention of client interest), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and GEORGE W. PRESSLER is hereby publicly reprimanded; and it is further
ORDERED that GEORGE W. PRESSLER pay the sum of $8,802.15 to IOLTA within thirty days of the filing date of this Order or on an installment schedule satisfactory to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.